Title: Legal Opinion of Edmund Randolph, [ca. August 1791]
From: Randolph, Edmund
To: Jefferson, Thomas



[Philadelphia, ca. Aug. 1791]

The question is, whether any punishment can be inflicted on persons, treating with the Indian tribes, within the limits of the United States, for lands, lying within those limits; the preemption of which is vested in the United States?

The constitution is the basis of fœderal power.
 
This power, so far as the subject of Indians is concerned, relates

1. To the regulation of commerce with the Indian tribes.
2. To the exclusive right of making treaties.
3. To the right of preemption in lands.
1. Even if the act, supposed in the question, were really an infraction of the right to regulate commerce, there could be no penalty, unless the law prescribed it.

Accordingly a law of the second session enters into such a case, but only forfeits the merchandize carried into the Indian country. No other law affects it.
2. Without an existing law, no treaty, or compact made by an individual of our nation with the sovereign of another, and not partaking of a treasonable quality, is punishable.

It seems indeed to be an assumption of the sovereignty of the United States in this respect.
But the compact being in the name of an individual, does virtually disclaim any assumption of public authority. If it be void, the United States cannot be deprived of their rights.
It may be indecent and impertinent for a citizen thus to behave. But where no law is, no crime is.

3. As to the right of preemption.

No man has a right to purchase my land from my tenant.
But if he does purchase, I cannot sue him on the supposition of damages, arising from the mere act of purchase.
Nor could the United States sue the purchaser of the right of preemption, since the purchase itself is void, and their interest cannot be prejudiced by any purchase, which an individual can make.
Far less would the purchaser be indictable.
But it undoubtedly is in the power of congress, to regulate commerce with the Indians in any manner to guard the right of making treaties, by forbidding the citizens to meddle under a penalty, and to provide a security to their preemption by passing adequate laws.
Until this shall be done, I conceive that this commerce is protected by no law, but the act above mentioned; that an interference in the article of treaties has no penalty, denounced against it; and that the fœderal property, like that of individuals, must depend upon existing laws.
It may perhaps be proper, if the testimony be strong, to warn all persons by proclamation that the rights of government will be  inforced; and possibly a monitory message to the Indians might have a good affect.


Edm: Randolph

